Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 2/28/2022 is acknowledged.
Applicant’s election of species 2 in the reply filed on 2/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “In one aspect, a moveable barrier operator is provided” is language that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ochiai et al. (USPN 5,216,929).
Ochiai discloses a moveable barrier operator for selectively opening and closing a moveable barrier, the moveable barrier operator comprising: a motor (11); an elongate armature shaft (13) of the motor including a distal end portion (end of shaft at 23, see Fig. 1) and a proximal end portion (end of shaft at 17, see Fig. 1) opposite the distal end portion; a worm screw (20) assembled with the distal end portion of the armature shaft; a worm wheel (33) engaged with the worm screw; and a rotatable drive member (32) connected to the worm wheel so that turning of the armature shaft and the worm screw assembled therewith causes turning of the worm wheel and rotatable drive member;

a gearbox housing (31) including a compartment (at 30) that receives the worm screw and the worm wheel and a side wall (see Fig. 1 at 21/24) with a through opening that opens to the compartment, the bearing secured in the through opening of the side wall, and the motor connected to the side wall (connected through 34) of the gearbox housing so that the armature shaft extends through the central opening of the bearing and into the compartment of the gearbox housing; wherein the distal end portion of the armature shaft extends distally beyond a distal end of the worm screw (see Fig. 1); and further comprising a second bearing (23) having a central opening that receives the distal end portion of the armature shaft distal of the distal end of the worm screw; and wherein the worm screw has an outer diameter and the through opening of the side wall has a diameter larger (see Fig. 1) than the outer diameter of the worm screw.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658